The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claims 1-18 brawn to methods comprising detecting deficiency in HR dependent DSB repair), and the particular elements of detection of a mutation in a gene, the particular gene BRCA1, and the particular drug phthalazinone (relevant to claims 16 and 17) in the reply filed on 04/19/2022 is acknowledged.  In light of the examination of the claims, the species election requirement as it was applied to the different type of inhibitors that are quinazolinone or phthalazinone is withdrawn.
Claims 4, 5, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 4 and 5) and inventions (claim 19), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 are unclear over recitation of the required limitations related to mutations in a nucleic acid sequence that are “determined at the protein level by detecting a variant polypeptide”.  While polypeptides are related to the nucleic acids that encode them, analysis of any peptide is not the analysis of the nucleic acid.  Furthermore because of the redundancy of the genetic code, analysis of any polypeptide sequence does not necessarily inform the particular nature of any nucleic acid mutation.  And where the functional effects of a nucleic acid mutation that alters HR dependent DNA DSB repair may not in fact be reflected in the resulting protein (e.g.:  a promoter alteration that reduces the amount of, but not any portion of the sequence of, the encoded protein) analysis of the protein may not provide for the nature of any nucleic acid mutation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “a method of determining”, and recite steps of identifying HR dependent DNA DSB repair deficiency in cells (e.g.:  by detection of gene mutations) to indicate response to treatment with a PARP inhibitor, the claims in light of the specification are broadly directed to an evaluation that is based on detecting or deducing a phenotype, and the claims are directed to an abstract idea which is the evaluation or observation of data or information to make a judgement.  Additionally, where the claims are directed to a prediction based on gene content, the claims are directed to the a natural phenomenon which is an asserted genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the rejected claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the determination of response to a PARP inhibitor in a subject.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at p. 9 teaches that “the detection of variation in BRCA1 and BRCA2 is well-known in the art”.  And Futreal et al (1994) (citation 68 on the IDS of 09/28/2020) teaches that detection of BRCA mutations was practiced in the prior art.  Thus the methods of data collections are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Maintained Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futreal et al (1994) (citation 68 on the IDS of 09/28/2020) in view of Moynahan et al (1999) (citation 103 on the IDS if 09/28/2020) and Boulton et al (1999) (citation 57 on the IDS of 09/28/2020).
Relevant to the limitations of claims 1, 6, 7, 11 and 18, Futreal et al teaches providing a sample of cancer cells, amplifying a portion of the BRCA1 gene, and sequence analysis of the amplified portion (e.g.:  see footnote 14 on page 122; p.120, right col).  The reference teaches that in an analysis of 32 breast (claim 14) and 12 ovarian tumors that were analyzed, BRCA1 mutations were identified in one ovarian tumor and three breast tumors (e.g.:  p.120, right col).  
Futreal et al does not specifically teach the association of BRCA1 mutations with a deficiency in homologous recombination (HR) dependent DNA double strand break (DSB) repair, but the role of BRCA1 in HR dependent DNA DSB repair, and the relevance of HR dependent DNA DSB repair to PARP inhibitors as a cancer treatment, were known in the art at the time the invention was made.
Relevant to the rejected claims, Moynahan et al teaches that BRCA1 is involved in homologous repair of DNA DSB (e.g.:  p.513 - Brca1 Controls Homology-Directed Repair of Chromosomal DSBs), and teaches that cells that are deficient in BRCA1 are defective in DNA repair following DNA damage (p.515, right col).
Relevant to rejected claims 1, 2, 3, 15 and 16, Boulton et al teaches treatment of cells with the PARP-1 inhibitor NU1025, which is a quinazolinone, and teaches treatment in combination with temozolomide, and provides that inhibition of PARP results in more DSBs that are not repaired as efficiently.
It would have been prima facie obvious to the skilled artisan at the time the invention was made to detect BRCA1 mutations (as taught by Futreal et al) to determine HR dependent DNA DSB repair deficiency (as taught by Moynahan et al) that is suggestive of response to administration of a PARP inhibitor treatment (as provided by Boulton et al) to a treat cancer in a subject.  The cited prior art provides for detecting deficiency in homologous repair of DNA DSB by detection of mutations in BRCA1, as taught by Futreal et al, based on the teachings of Moynahan et al that BRCA1 plays an important role in the DSB repair pathway.  The skilled artisan would be motivated to provide a PARP inhibitor to a subject with a deficient DSB repair pathway based on the express teachings of Boulton et al that the additive effects of PARP inhibition and reduced HR dependent DSB repair may improve the cytotoxicity of anticancer treatments such as IR and temozolomide and thus may enhance the efficacy of such treatments in cancer therapy.  The skilled artisan would recognize that where Boulton et al teaches that administering a PARP inhibitor results in additional DSBs that may be converted from SSBs, such DSBs would not be repaired efficiently in a cell lacking BRCA1 dependent DSB repair, and thus detecting the deficiency in the repair of such breaks would provide an indication of response to the treatment with PARP inhibitors.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futreal et al (1994) (citation 68 on the IDS of 09/28/2020) in view of Moynahan et al (1999) (citation 103 on the IDS if 09/28/2020) and Boulton et al (1999) (citation 57 on the IDS of 09/28/2020), as applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18 above, and further in view of Taylor et al (1998).
	Initially it is noted that the instantly rejected claims were rejected previously in this Office Action under 35 USC 112 as indefinite.  The claims are rejected here in view of the prior art as the prior teaches the analysis of at least one type BRCA1 gene mutation at the protein level using antibodies.  
The teachings of Futreal et al in view of Moynahan et al and Boulton et al are applied to instantly rejected claims 8-10 as they were previously applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18.   
	Futreal et al in view of Moynahan et al and Boulton et al provides for methods wherein mutations in BRCA1 are detected as part of identification of a cancer sample deficient in HR dependent DNA DSB repair and selection of an individual for treatment with a PARP inhibitor. Futreal et al in view of Moynahan et al and Boulton et al does not specifically provide for the detection of BRCA1 mutations at the protein level, or the use of antibodies to detect a mutated BRCA1.  However the detection of mutated BRCA1 usig antibodies was known in the prior art and is taught by Talyor et al.
	Taylor et al demonstrates the use of antibody detection and immune-histochemistry to identify the loss or reduction of BRCA1 protein expression in subject with BRCA1 mutations.  Relevant to the methods of the insntatly rejected claims, Taylor et al teaches that immuno-staining several primary breast carcinomas reveals that BRCA1protein levels are significantly reduced in non-familial breast carcinomas compared to the normal breast.
	It would have been prima facie obvious to the skilled artisan at the time the invention was made to have used the antibody/protein detection of BRCA1 deficiency of Taylor et in the methods of identifying HR dependent DNA DSB repair deficiency as rendered obvious by Futreal et al in view of Moynahan et al and Boulton et al.  The skilled artisan would recognize that using the protein-based methods of Taylor et al would be the substitution of one known method of BRCA1 deficiency detection for another with predictable results.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futreal et al (1994) (citation 68 on the IDS of 09/28/2020) in view of Moynahan et al (1999) (citation 103 on the IDS if 09/28/2020) and Boulton et al (1999) (citation 57 on the IDS of 09/28/2020), as applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18 above, and further in view of Gross et al (1999) (citation 72 on the IDS of 09/28/2020).
The teachings of Futreal et al in view of Moynahan et al and Boulton et al are applied to instantly rejected claims 12 and 13 as they were previously applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18.
Futreal et al in view of Moynahan et al and Boulton et al provides for methods wherein mutations in BRCA1 are detected as part of identification of a cancer sample deficient in HR dependent DNA DSB repair and selection of an individual for treatment with a PARP inhibitor.  Further relevant to the instantly reject claims, Futreal teaches that heterozygous germline mutations may be affected by loss of heterozygosity (LOH) in tumor tissue that displays on a particular copy of a BRCA1 mutation.  With regard to the instantly rejected claims, the detection of heterozygous BRCA1 mutations was known in the art at the time the invention was made.
Gross et al provides for analysis of mutations in the BRCA1 gene, and specifically provides that homozygous and heterozygous mutations are detected (e.g.:  Fig 1A and B; Table 3).
It would have been prima facie obvious to the skilled artisan at the time the invention was made to have detected homozygous and heterozygous mutations in BRCA1 gene, as taught by Gross et al, in the methods of identifying HR dependent DNA DSB repair deficiency as rendered obvious by Futreal et al in view of Moynahan et al and Boulton et al.  The skilled artisan would recognize that when detecting significant BRCA1 mutations, both homozygous and heterozygous mutations can result in reduction of protein function and lead to the deficiency in DSB repair resulting from PARP inhibitor treatment as taught by Boulton et al.

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futreal et al (1994) (citation 68 on the IDS of 09/28/2020) in view of Moynahan et al (1999) (citation 103 on the IDS if 09/28/2020) and Boulton et al (1999) (citation 57 on the IDS of 09/28/2020), as applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18 above, and further in view of WO 02/36576 (2002) (citation 9 on the IDS of 09/28/2020).
The teachings of Futreal et al in view of Moynahan et al and Boulton et al are applied to instantly rejected claims 16 and 17 as they were previously applied to claims 1, 2, 3, 6, 7, 11, 14, 15, 16 and 18.
Futreal et al in view of Moynahan et al and Boulton et al provides for methods wherein mutations in BRCA1 are detected as part of identification of a cancer sample deficient in HR dependent DNA DSB repair and selection of an individual for treatment with a PARP inhibitor.  Futreal et al in view of Moynahan et al and Boulton et al does not specifically provide for treatment with a PARP inhibitor that is a phthalazin-1(2H)-one.  However, the use of phthalazin-1(2H)-one as a PARP inhibitor was known in the art at the time the invention was made.
WO 02/36576 teaches that phthalazin-1(2H)-one compounds are functional as PARP inhibitors (e.g.:  p.4).
It would have been prima facie obvious to the skilled artisan at the time the invention was made to have provided a 1(2H)-phthalazinone compound, as taught by WO 02/36576, in the methods of identifying HR dependent DNA DSB repair deficiency as rendered obvious by Futreal et al in view of Moynahan et al and Boulton et al.  The skilled artisan would recognize that a 1(2H)-phthalazinone compound as a PARP inhibitor would be a simple substitution of one PARP inhibitor (i.e.:  NU1025 as taught by Boulton et al) for another known PARP inhibitor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 7, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims:  1-11 of U.S. Patent No. 8,071,579; 1-19 of U.S. Patent No. 8,143,241.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patents are directed to methods comprising the administration of a PARP inhibitor for treatment of cancer in subjects that have a deficiency in HR DNA DSB repair.  The conflicting claims recite the use of the compound class phthalazin-1(2H)-ones, and include limitations related to the detection of mutations in HR DNA DSB repair pathway genes, and specifically include heterozygous and homozygous mutations in BRCA1 and/or BRCA2.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims:  1-11 of U.S. Patent No. 8,071,579 in view of Talyor et al (1998); 1-19 of U.S. Patent No. 8,143,241 in view of Talyor et al (1998).
The claims of the conflicting patents are directed to methods comprising the administration of a PARP inhibitor for treatment of cancer in subjects that have a deficiency in HR DNA DSB repair.  The conflicting claims recite the use of the compound class phthalazin-1(2H)-ones, and include limitations related to the detection of mutations in HR DNA DSB repair pathway genes, and specifically include heterozygous and homozygous mutations in BRCA1 and/or BRCA2.
	The conflicting claims do not include the detection of mutations a the protein level, or the use of antibodies to detect such mutations.  However such methods were known in the prior art and art taught by Taylor et al.
	Taylor et al demonstrates the use of antibody detection and immune-histochemistry to identify the loss or reduction of BRCA1 protein expression in subject with BRCA1 mutations.  Relevant to the methods of the instantly rejected claims, Taylor et al teaches that immuno-staining several primary breast carcinomas reveals that BRCA1protein levels are significantly reduced in non-familial breast carcinomas compared to the normal breast.
	It would have been prima facie obvious to the skilled artisan at the time the invention was made to have used the antibody/protein detection of BRCA1 deficiency of Taylor et in the methods of the conflicting claims.  The skilled artisan would recognize that using the protein-based methods of Taylor et al would be the substitution of one known method of BRCA1 deficiency detection for another with predictable results.

Claims 1-3, 6, 7, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims:  1-12 of U.S. Patent No. 8,912,187; 1-12 of U.S. Patent No. 9,169,235; and 1-12 of U.S. Patent No. 9,566,276, each in view of Liu et al (2001) and Gross et al (1999) (citation 72 on the IDS of 09/28/2020).
The claims of the conflicting patents are directed to methods comprising the administration of a PARP inhibitor for treatment of cancer in subjects that have a deficiency in HR DNA DSB repair; the conflicting claims recite a particular compound that is a phthalazin-1(2H)-one.  The conflicting claims heterozygosity and deficiency in BRCA1 or BRCA2.  
The conflicting claims to not include the identification of polymorphisms or mutations that are related to the deficiency in DS DNA DSB repair.  However, the role of BRCA mutations in HR DNA DSB repair, and the detection of homozygous and heterozygous mutations in BRCA genes was known in the art at the time the invention was made.
Liu et al teaches that without functional BRCA genes, cells are inefficient in repairing DNA damage by homologous recombination.
Gross et al provides for analysis of mutations in the BRCA1 gene, and specifically provides that homozygous and heterozygous mutations are detected (e.g.:  Fig 1A and B; Table 3).
It would have been prima facie obvious to the skilled artisan at the time the invention was made to have included the detection of mutations associated with HR DNA DSB repair deficiency in the methods of the conflicting claims. 
The skilled artisan would have been motivated to detect BRCA mutations based on the express teachings of Liu et al that the genes are required for cells to repair DNA damage by homologous recombination.  The skilled artisan would have a reasonable expectation of success base on the teachings of Gross et al which provides that BRCA1 mutations are detectable in cancer genomes. 

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims:  1-12 of U.S. Patent No. 8,912,187; 1-12 of U.S. Patent No. 9,169,235; and 1-12 of U.S. Patent No. 9,566,276, each in view of Liu et al (2001) and Gross et al (1999) (citation 72 on the IDS of 09/28/2020), as applied to the rejection of claims 1-3, 6, 7, and 11-18 above, and each further in view of Talyor et al (1998).
The conflicting claims in view of Liu et al and Gross et al do not include the detection of mutations a the protein level, or the use of antibodies to detect such mutations.  However such methods were known in the prior art and art taught by Taylor et al.
	Taylor et al demonstrates the use of antibody detection and immune-histochemistry to identify the loss or reduction of BRCA1 protein expression in subject with BRCA1 mutations.  Relevant to the methods of the instantly rejected claims, Taylor et al teaches that immuno-staining several primary breast carcinomas reveals that BRCA1protein levels are significantly reduced in non-familial breast carcinomas compared to the normal breast.
	It would have been prima facie obvious to the skilled artisan at the time the invention was made to have used the antibody/protein detection of BRCA1 deficiency of Taylor et in the methods of the conflicting claims.  The skilled artisan would recognize that using the protein-based methods of Taylor et al would be the substitution of one known method of BRCA1 deficiency detection for another with predictable results.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634